UNITED STATES DISTRICT COURT;
SOUTHERN DISTRICT OF NEW YORK,

 

In re Terrorist Attacks on September 11, 2001
ECF Case

 

15-cv-9903 (GBD\(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of fran, et al.

 

 

 

i.

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETTARAN PLAINTIFFS IDENTIFIED AT EXHIBITS A AND B

(BURNETT / IRAN XX)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of
Iran, et al., Case No. 15-cv-9903 (GBD)(SN), who are each a spouse, parent, child, or sibling (or
the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on
September {1, 2001 (as identified on Exhibit A), or the estate of an individual who was killed in
the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the Judgment by
Default for liability only against the Islamic Republic of Iran, the Islamic Revolutionary Guard
Corps, and the Central Bank of the Islamic Republic of Iran (collectively, the “Iran Defendants”)
entered on January 31, 2017 (15-cv-9903, ECF No.85), together with the entire record in this case,
it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf

of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-

   
  

This document relates to: OMe

 
Case 1:03-md-01570-GBD-SN Document 5885 Filed 02/07/20 Page 2 of 3

cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist
attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)SN), as identified in the attached Exhibit B, who are each the estate of a victim of
the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B; and
it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment interest
of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue, and it is

ORDERED that the remaining Burnett//ran Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for solatium

or by estates for compensatory damages’ for decedents’ pain and suffering from the September 11

 
Case 1:03-md-01570-GBD-SN Document 5885 Filed 02/07/20 Page 3 of 3

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibits A and B.

 

Dated: New York, New York S RDERED:
WAR 0 6 2029 ORG B. DANIELS

ited States District Judge

 
 

 

 

00-0000G1'S¢ 4

 

 

00°090'0S' SS

 

00°000 2905'S $

 

 

eropeoseecs | IVLOL
00° 000005 ZI$ asnods slognd UelOsI0_g osInoT uueiq) [I] ueIOIIOZ f uyot] Pp
OF-BO-OS S85 juste) Af uopelg f Ue AA uoyelg sue STTPYSNAY €
BO-DOSB5E-84 quale uoyelg 7 AIR uoeilg 90udy DOYS 7
00°000°0SZ'r$ SUIIqIS wonelEe “€ roydoysty) uoyelg doy STPSYSTA] T
a
a
oS
ce wn wn ANVN
on a VN LSV1 HIANVN INV wal c AIWVN LSV'T GIAWN LSU
WAILV TOS g S = i“ Nod ATACIA oat ‘an 1d =z S.LNAGHOad S fawaaoad S.LNACHOAd |
ae | & Salt LT saaLinivid | SeHtheNTV m 11/6 9 11/6
Ze 11/6
wi
|
°

 

 

 

 

 

 

 

 

 

 

 

 

V LISTAxa

 

TjOoT abedq 02/20/20 Palld T-G88GjuawWN50g NS-Gd9-02STO-Pw-E0:T aseD

 
Case 1:03-md-01570-GBD-SN Document 5885-2 Filed 02/07/20 Page 1 of 1

 

 

 

 

 

 

 

EXHIBIT B
9/11 DECEDENT'S 9/11 ~* DECEDENT DECEDENT “yUbeMeNt
3% | DECEDENT'S MIDDLE DECEDENT'S = PAIN AND ECONOMIC AMOUNT FOR
—
FIRST NAME NAME LAST NAME n SUFFERING LOSS ESTATE

1 |Yudh Vv. Jain $ 2,000,000.00 $ 2,000,000.00
2 |Andrew Jay Stern $ 2,000,000.00 $ 2,000,000.00
3 John P. Hart $ 2,000,000.00 $  2,000,000.00
$ 6,000,000.00

 

 

 

 

 

 

 

 

 

 

 
